Citation Nr: 1124988	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  02-14 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left knee disorder, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney At Law


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to July 1976 and from April 1978 to December 1982; he died in February 2009.  The appellant is his surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In a December 2008 decision, the Board reopened and denied the claim of entitlement to service connection for a left knee disorder, while remanding the Veteran's claim for service connection for COPD.  

The Veteran appealed the Board's December 2008 decision to the United States Court of Appeals for Veterans Claims (Court) and in an Order dated in February 2011, the Court ordered that the Joint Motion for Partial Remand (Joint Motion) be granted and remanded the Board's decision for proceedings consistent with the Joint Motion filed in this case.  

As noted above, the Veteran died in February 2009.  The Veteran's surviving spouse subsequently filed a motion for substitution to continue his appeal.  In September 2010, the Court granted the appellant's motion for substitution pursuant to 38 U.S.C.A. § 5121A.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, governing substitution in case of death of a claimant who dies on or after October 10, 2008).  Accordingly, the Board recognizes the substitution of the Veteran's surviving spouse as the appellant in this case and has recharacterized the claim as one for accrued benefits purposes.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.

REMAND

The February 2011 Joint Motion notes that the Veteran's claims files contain competent and credible lay statements regarding an in-service left knee injury and a September 2001 private physician's opinion etiologically linking the Veteran's bilateral knee osteoarthritis to his in-service injuries.  The Joint Motion further notes that VA has not obtained a medical opinion in connection with the claim for service connection for a left knee disorder, for purposes of accrued benefits.  

VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if the VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2010).  Therefore, the Board finds that a VA medical opinion based on a complete review of the claims files and specifically addressing whether the Veteran's left knee disorder was etiologically related to any injury sustained in service is necessary in this case.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims files should be forwarded to an appropriate VA orthopedic medical examiner for review.  The examiner is requested to review all pertinent records associated with the claims files, including the Veteran's service treatment records.  

The examiner should indicate whether it was at least as likely as not the Veteran's recent left knee disorder was related to his service, or any injury therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims files must be made available to the examiner for review.

2.  Thereafter, VA should readjudicate the issue of service connection for a left knee disorder for purposes of accrued benefits.  If the issue on appeal remains denied, a supplemental statement of the case should be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




